CalhooN, J.,
delivered the opinion of the court.
Appellant attached Grissom & Suggs, and property, which was seized as theirs, was claimed by Murray,' Iiollifield & Co., who, because Grissom & Suggs were declared bankrupts within four months from the beginning of the attachment suit, entered a mere motion that the property levied on be delivered to them, and the attachment lien discharged, and the court below sustained the motion. The contention is that the adjudication in bankruptcy vested all the property of defendants in their trustee in bankruptcy, and that, therefore, even if the attachment was rightfully sued out, and even if the property belonged to Gris-som & Suggs when levied on, still the claimants were entitled to it, because the plaintiff in attachment had to show title in defendants in attachment as against the world before it could interfere with the claimants’ possession and claim, which could not possibly be done when the title was in the trustee in bankruptcy.
We cannot agree to this. The trustee was no stranger to, but in privity of estate with Grissom & Suggs, with all the rights they had. Besides, there could be no disposition of this cause on a mere motion, but only on appropriate pleadings.

Reversed and remanded.